        Case 5:19-cv-04116-JWB-JPO Document 56 Filed 07/23/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

HOLIDAY HOLDING, LLC,            )
                                 )
           Plaintiff,            )
                                 )
vs.                              )               Case No. 19-CV-4116-JWB
                                 )
GUIDEONE SPECIALTY MUTUAL )
INSURANCE COMPANY, and THE       )
TRAVELERS INDEMNITY              )
COMPANY,                         )
                                 )
           Defendants.           )
_________________________________ )


                                         ORDER

        Plaintiff has filed a motion to designate its expert witnesses out of time (ECF No.

54). The amended scheduling order, entered on May 29, 2020, gave plaintiff a deadline of

July 10, 2020, to disclose its expert witnesses.1 On July 21, 2020, defendant, GuideOne

Specialty Mutual Insurance Company, indicated by e-mail it does not oppose the motion.

Defendant, The Travelers Indemnity Company, hasn’t opposed the motion. For the reasons

discussed below, the court grants plaintiff’s motion.




1
    ECF No. 41.


O:\ORDERS\19-4116-JWB-54.DOCX
          Case 5:19-cv-04116-JWB-JPO Document 56 Filed 07/23/20 Page 2 of 3




          The court may grant an extension out of time upon a showing of excusable neglect.2

Courts consider four factors to determine excusable neglect: (1) the reason for the delay,

including whether it was within the reasonable control of the movant; (2) whether the

movant acted in good faith; (3) danger of prejudice to the nonmoving party; and (4) the

length of the delay and its potential impact on judicial proceedings.”3 Excusable neglect

is “a somewhat elastic concept and is not limited strictly to omissions caused by

circumstances beyond the control of the movant.”4

          As earlier indicated, the deadline for plaintiff to disclose any expert witnesses was

July 10, 2020, and plaintiff failed to timely disclose. Plaintiff’s counsel acknowledges that

his failure to designate experts was an inadvertent error. Plaintiff’s counsel explained, after

a slowdown of work due to the COVID-19 pandemic, the past two months have been

extremely busy. Additionally, counsel’s paralegal, who assists with administrative duties,

left and a new one was recently hired.5

          The court sees no reason to question plaintiff’s good faith in seeking relief, as the

asserted reason that an inadvertent error was made appears to be genuine. Further, the

experts plaintiff intends to disclose have been involved during the insurance claim process


2
 D. Kan. Rule 6.1(a); YRC Worldwide, Inc. v. Zimmerman, No. 09-2098-KHV, 2009 WL
10689839, at *1 (D. Kan. Nov. 3, 2009).
3
    Id.
4
 Baker v. Promise Reg'l Med. Ctr., No. 10-CV-01257-KHV-DJW, 2012 WL 899265, at
*2 (D. Kan. Mar. 16, 2012) (quoting Pioneer Inv. Svcs. Co. v. Brunswick Assoc. Ltd
Partnership, 507 U.S. 388, 392 (1993)).
5
    ECF No. 54 at 3.

                                                2
         Case 5:19-cv-04116-JWB-JPO Document 56 Filed 07/23/20 Page 3 of 3




preceding the case. The only retained expert, Eugene Robertson, previously provided his

report as part of plaintiff’s Rule 26 disclosures.6

          As to the length of the delay and its impact on the proceedings, the court finds this

factor also weighs in favor of an extension. Plaintiff’s deadline was July 10, 2020, and

plaintiff served its disclosures less than a week later, on July 16, 2020. Plaintiff filed the

instant motion on July 17, 2020. This is a minor delay “in the context of the litigation

proceedings as a whole.”7 Importantly, no trial date has been set in this case, and granting

this extension will not unduly impact the proceedings in the case. Indeed, not permitting

plaintiff to list an expert witness would have a more prejudicial impact on the case than

granting this out-of-time extension. The court does not believe that plaintiff should be

prevented from rectifying this procedural mistake under these circumstances.

          IT IS THEREFORE ORDERED that plaintiff’s motion is granted and the expert

designation is deemed served.

          IT IS SO ORDERED.

          Dated July 23, 2020, at Kansas City, Kansas.

                                                      s/ James P. O’Hara
                                                      James P. O’Hara
                                                      U.S. Magistrate Judge




6
    Id. at 2.
7
  See Baker, 2012 WL 899265, at *2 (finding a seven-week delay for designating an expert
to be excusable neglect).

                                                3
